 1
 2
 3
 4
 5
 6
 7
 8
 9
                 IN THE UNITED STATES DISTRICT COURT

10
               FOR THE CENTRAL DISTRICT OF CALIFORNIA

11
12                                       Case No. ED CV 17-562 MRW
13   CARL J. CIESLIKOWSKI and            JUDGMENT
     CATHY CIESLIKOWSKI,
14
                        Plaintiffs,
15
                v.
16
     FCA US LLC,
17
                        Defendant.
18
19
20        1.    Judgment is entered in favor of Plaintiffs Carl and Cathy
21   Cieslikowski and against Defendant FCA US LLC in the amount of
22   $308,530.96. Defendant FCA will also pay Plaintiffs the sum of $13,378.20 in
23   fees and costs. Payment will be due within five working days from the
24   issuance of this judgment.
25        2.    The amounts listed above will bear prejudgment and
26   postjudgment interest as allowed by law.
27
28
 1         3.    The Court reads the competing submissions from the parties
 2   (Docket # 233 and 234) as unbriefed requests for a ruling on the propriety of
 3   interest awards. The requests of both parties are denied without prejudice for
 4   failure to comply with the Local Rules of Court. Simply shoving a couple of
 5   judicial decisions into a court filing (Plaintiffs) or silently refusing to take up
 6   the issue (Defendant) won’t do it with me. However, without giving an
 7   unconstitutional advisory opinion, should the parties bring the issue back to
 8   me, they can address whether California Civil Code section 6289(b) or
 9   28 U.S.C. § 1961(a-b) applies to a putative calculation of postjudgment
10   interest. See, e.g., American Tel. & Tel. Co. v. United Computer Systems,
11   Inc., 98 F.3d 1206, 1209 (9th Cir. 1996) (“state law determines the rate of
12   prejudgment interest, and postjudgment interest is governed by federal law”).
13
14
15   Dated: July 12, 2021
                                         _______________________________________
16                                       HON. MICHAEL R. WILNER
                                         UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
